Case 1:15-cv-02301-ERK-RML Document 180 Filed 05/29/20 Page 1 of 8 PageID #: 3068



  UNITED STATES DISTRICT COURT                           NOT FOR PUBLICATION
  EASTERN DISTRICT OF NEW YORK

  JULIANNE POLITO,

                              Plaintiff,

                – against –                             MEMORANDUM & ORDER

  THE CITY OF NEW YORK, et al.,                          15-cv-02301 (ERK) (RML)

                              Defendants.



  KORMAN, J.:


        On September 26, 2016, Julianne Polito filed her Second Amended Complaint

  against Defendants, alleging an array of federal and state law claims arising out of

  the termination of her at-will agreement with Hand in Hand, Inc., an agency that

  assigns early intervention providers to students with developmental disabilities. 2d

  Am. Compl, ECF No. 55. On December 21, 2017, I dismissed all of Polito’s claims

  against except for one—her claim for tortious interference with contract. Mem. &

  Order 6, ECF No. 71. When I declined to dismiss that claim on the pleadings, I

  observed that the “thrust of Polito’s complaint” was that she “alleges that the

  defendants threatened her employer ‘with economic ruin if [it] did not terminate

  Polito’s contract.’” Id. at 9 (citing 2d Amend. Compl. ¶¶ 42, 58). I suggested that if

  proven, this allegation could support a viable tortious interference claim. Id. at 9–10

  (citing Lurie v. New Amsterdam Casualty Co., 270 N.Y. 379, 381 (1936) (upholding

  tortious-interference verdict where insurer threatened to withhold payment to car-
                                                1
Case 1:15-cv-02301-ERK-RML Document 180 Filed 05/29/20 Page 2 of 8 PageID #: 3069



  accident victim unless victim fired his at-will attorney)); see Taboola, Inc. v. Ezoic

  Inc., 2020 WL 1900496, at *8 (S.D.N.Y. Apr. 17, 2020) (“Where the means

  employed to induce the breach are ‘wrongful,’ however, the valid contract prong of

  a tortious interference claim may be satisfied by an at-will contract.”). At the same

  time, I explained that “discovery may well reveal that the defendants’ actions were

  a justified response to a parent’s valid complaint rather than what Polito describes.”

  Mem. & Order 10. After such discovery took place, Defendants moved for summary

  judgment.



                                     BACKGROUND

        In 2006, Polito began working with Hand in Hand as a state-appointed early

  intervention case worker on an at-will basis. On December 24, 2014, a parent

  emailed Hand in Hand service coordinator Francia Despradel saying that she had

  seen a NY Post article reporting that while Polito was a teacher at MS 344 Academy

  of Collaborative Education, she had thrown a book at a student and made derogatory

  remarks towards that same student. Defs.’ 56.1 Stmt. ¶¶ 17–19, ECF No. 172. The

  parent stated it was “totally unacceptable” that the agency would “refer someone like

  [Polito] to [her] family,” and added that she intended to speak with “early

  intervention” (it is unclear if she meant the City or State). Id. at ¶ 17.

        On December 31, 2013, Ms. Despradel forwarded the parent’s complaint to

  an assistant director at the City’s Bureau of Early Intervention. Id. at ¶ 21. The email

                                              2
Case 1:15-cv-02301-ERK-RML Document 180 Filed 05/29/20 Page 3 of 8 PageID #: 3070



  was then forwarded internally to Patricia Pate, Director of Provider Oversight, who

  shared the parent’s message with Nora Puffett, the Bureau’s Director of

  Administration and Data for Early Intervention. Id. Pate testified that shortly

  thereafter, she called Margaret Adeigbo at the New York State Health Department to

  discuss how to proceed. Pate Dep. Tr. 29:3–5, 30:8–20, ECF No. 171-9. Pate

  explained the parent’s complaint to the Health Department, and said she intended to

  discuss the matter with Hand in Hand. Id. The Health Department “agreed with [the

  Bureau’s] plan to tell Hand in Hand.” Id. at 30:17–20.

        On January 15, 2014, Pate and Puffet spoke on the phone with Dr. Leah Lax,

  Hand in Hand’s Education Director, and Beth Statfield, Hand in Hand’s Chief

  Financial Officer. Defs.’ 56.1 Stmt. ¶ 33. Dr. Lax testified that Defendants did not

  tell Hand in Hand that they had to terminate Polito’s contract or convey that Hand

  in Hand’s ongoing business was conditioned on terminating their relationship with

  Polito. Defs.’ 56.1 Stmt. ¶¶ 38–39, 41–42; Lax Dep. Tr. 116:14–19, 116:24–117:5,

  ECF No. 171-10. Likewise, Statfield testified that Defendants did not tell Hand in

  Hand to terminate Polito’s agreement, and when she was asked if she was told that

  Hand in Hand would not receive any more cases from the City Department of Health

  and Mental Hygiene if they did not terminate Polito, she replied “not that I recall.”

  Defs.’ 56.1 Stmt. ¶ 39; Statfield Dep. Tr. 148:7–10, 148:15–20, ECF No. 175-13.

  The only recommendation Dr. Lax and Statfield recalled from the phone call was

  Pate’s recommendation that they reach out to the State Department of Health. Defs.’

                                           3
Case 1:15-cv-02301-ERK-RML Document 180 Filed 05/29/20 Page 4 of 8 PageID #: 3071



  56.1 Stmt. ¶ 37; Pate Dep. Tr. 44:13–14, 45:21–24; Statfield Dep. Tr. 149:4–10.

  Indeed, Dr. Lax testified that following that phone call, she spoke to Margaret

  Adeigbo at the Department of Health regarding Polito. Lax Dep. Tr. 69:10–25, ECF

  No. 175-14.

        One week after the conference call, Pate emailed Lax and Statfield to check

  whether Hand in Hand had an update regarding Polito. In the brief exchange that

  followed, Statfield indicated that Hand in Hand would no longer be working with

  Polito. Defs.’ 56.1 Stmt. ¶¶ 44–47. In response, Pate replied, “thank you,” which she

  testified she said out of “basic politeness.” Pate Dep. Tr. 59:16–21.



                              STANDARD OF REVIEW

        Summary judgment is appropriate if “the movant shows that there is no

  genuine dispute as to any material fact and the movant is entitled to judgment as a

  matter of law.” Fed. R. Civ. P. 56(a). Viewing the facts in the light most favorable to

  the party opposing the motion, Matsushitsa Elec. Indus. Co. v. Zenith Radio Corp.,

  475 U.S. 574, 587–88 (1986), a genuine dispute of material fact exists “if the

  evidence is such that a reasonable jury could return a verdict for the nonmoving

  party,” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “Conclusory

  allegations, conjecture, and speculation, however, are insufficient to create a genuine

  issue of fact.” Kerzer v. Kingly Mfg., 156 F.3d 396, 400 (2d Cir. 1998).



                                            4
Case 1:15-cv-02301-ERK-RML Document 180 Filed 05/29/20 Page 5 of 8 PageID #: 3072



                                     DISCUSSION

        A. Applicable Law

        Under New York law, the elements of tortious interference with contract are

  (1) “the existence of a valid contract between the plaintiff and a third party”; (2) the

  “defendant’s knowledge of the contract”; (3) the “defendant's intentional

  procurement of the third-party's breach of the contract without justification”; (4)

  “actual breach of the contract”; and (5) “damages resulting therefrom.” Kirch v.

  Liberty Media Corp., 449 F.3d 388, 401 (2d Cir. 2006). The Second Circuit has held

  that to prove the third element, “procurement of the third-party’s breach of the

  contract without justification,” an at-will employee must “establish that [the] ‘third

  party used wrongful means to effect the termination such as fraud, misrepresentation,

  or threats, that the means used violated a duty owed by the defendant to the plaintiff,

  or that the defendant acted with malice.’” Albert v. Loksen, 239 F.3d 256, 274

  (quoting Cohen v. Davis, 926 F. Supp. 399, 403 (S.D.N.Y. 1996)). The critical

  question is whether, based on the January 15, 2014 phone call between Pate, Puffett,

  Lax, and Statfield, Defendants procured Polito’s firing using “wrongful means.” Id.

  at 274.

        B. Defendants Did Not Threaten Hand in Hand

        Discovery has not borne out Polito’s allegation that Pate and Puffet threatened

  Hand in Hand with “economic ruin” during the January 15, 2014 phone call. 2d Am.

  Compl. ¶¶ 42, 58. Instead, the record demonstrates that in the context of apprising

                                             5
Case 1:15-cv-02301-ERK-RML Document 180 Filed 05/29/20 Page 6 of 8 PageID #: 3073



  Hand in Hand of a parent’s complaint, Pate stated her view that it would be in Hand

  in Hand’s “best interest” not to use Dr. Polito. Statfield Dep. Tr. 80:6–12. Dr. Lax

  testified that Pate did not tell Hand in Hand to terminate Polito’s contract, and that

  Pate did not convey that Hand in Hand’s ongoing business depended on whether

  they kept working with Polito. Dr. Lax Dep. Tr. 116:14–19, 116:24–117:5. In the

  face of this testimony, Polito’s allegation that Defendants threatened Hand in Hand

  does not create a genuine dispute of a material fact. See Davis v. New York, 316 F.3d

  93, 100 (2d Cir. 2002) (“[R]eliance upon conclusory statements or mere allegations

  is not sufficient to defeat a summary judgment motion.”).

        Indeed, Defendants had neither the ability nor the motive to economically

  threaten Hand in Hand. Hand in Hand’s funding comes from the State, not the City.

  Statfield Dep. Tr. 147:3–6. Defendants never met Polito. Defs.’ 56.1 Stmt. ¶ 12. And

  unlike competitors in the marketplace, who are alleged to interfere with a third-

  party’s contract, Defendants had no commercial incentive to prevent Hand in Hand

  from assigning cases to particular providers. As Second Restatement of Torts §

  766provides: “The plaintiff’s interest in his contractual rights and expectancies must

  be weighed, however, against the defendant’s interest in freedom of action. If the

  defendant’s conduct is predatory the scale on his side may weigh very lightly, but if

  his conduct is not predatory it may weigh heavily.” Restatement, Second. Here,

  Defendants’ interest was in communicating freely with a partner agency, not gaining

  a competitive edge. Such communication was appropriate given the Bureau of Early

                                            6
Case 1:15-cv-02301-ERK-RML Document 180 Filed 05/29/20 Page 7 of 8 PageID #: 3074



  Intervention’s monitoring authority, see Klaben-Finegold Decl. Ex. E, ECF No. 171-

  5, and Pate and Puffett’s responsibilities with respect to interacting with agencies.

  Puffett Dep. Tr. 155:14–21, ECF No. 175-9. Polito cites no legal authority for the

  proposition that Defendants’ outreach to Hand in Hand could trigger liability on

  these facts. Finally, as Polito testified, she continued to provide education and

  development services through another agency in the city following her termination

  at Hand in Hand, undercutting the notion that Defendants sought to eliminate her

  employment opportunities with such providers. Polito Dep. Tr. 12:24–14:1, ECF No.

  166-1.

        Unable to point to evidence corroborating her allegation as pled, Polito instead

  relies on the deposition testimony of Chaim Lax, Hand in Hand’s Intake Coordinator.

  Specifically, Polito argues that “[b]ut for the defendants’ threats in the form of the

  phrase they used to Hand in Hand’s principles [sic], that it would be [in Hand in

  Hand’s] ‘best interest’ to terminate Dr. Polito, Chiam [sic] Lax of Hand in Hand

  testified that this parent’s complaint would not stop Hand in Hand from continuing

  to contract with Dr. Polito.” Pl.’s Opp. Mem. 9, ECF No. 177. But this argument is

  misplaced. Polito’s opposition brief does not cite to anything in the record to support

  the claim that but for Pate’s comments, Hand in Hand would have kept assigning

  cases to Polito. Id. And as Lax testified, he was not privy to the context of Polito’s

  termination. Lax Dep. Tr. 37:2–11, ECF No. 175-15. Moreover, even assuming for

  the sake of argument that Hand in Hand would have kept assigning cases to Polito

                                            7
Case 1:15-cv-02301-ERK-RML Document 180 Filed 05/29/20 Page 8 of 8 PageID #: 3075



  “but for” Defendants’ outreach, causation alone is immaterial. Indeed, it simply begs

  the question of whether Defendants’ outreach was improper. Lax’s testimony sheds

  no light on that question.

        In sum, the uncontroverted evidence shows that Defendants did not

  improperly threaten Hand in Hand to procure the termination of their relationship

  with Polito, and Polito’s claim for tortious interference is without merit.



                                      CONCLUSION

        Defendants’ Motion for Summary Judgment is granted, and the case is

  dismissed.



                                                       SO ORDERED.

                                                       Edward R. Korman
  Brooklyn, New York                                   Edward R. Korman
  May 29, 2020                                         United States District Judge




                                             8
